DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-8 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 01/28/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Reasons for Allowance
Claims 1-8 and 18-19 are allowed
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, the multilayer body includes: 
a first principal surface; 
a second principal surface provided opposite to the first principal surface; and 
a side surface provided between the first principal surface and the second principal surface; and 
the conductor pattern includes: 
coil conductor patterns provided on surfaces of the plurality of insulating base materials and including: 
a first coil conductor pattern; and 
a second coil conductor pattern farther from the first principal surface of the multilayer body than the first coil conductor pattern; 
a coil interlayer connection conductor made of solidified conductive paste, the coil interlayer connection conductor providing interlayer connection between the coil conductor patterns that are adjacent to each other in the stacking direction; 
a first external electrode and a second external electrode provided on the first principal surface of the multilayer body, and not provided on the second principal surface or the side surface of the multilayer body; and 
a first-external-electrode connection conductor that connects the first coil conductor pattern to the first external electrode; 
wherein the coil has a winding axis extending in the stacking direction; Application No. 15/632,415 July 19, 2022 Reply to the Office Action dated April 25, 2022 Page 3 of 12 
the built-in-coil substrate includes a second-external-electrode connection conductor connecting the second coil conductor pattern to the second external electrode; and 
the second-external-electrode connection conductor includes a conductor that provides interlayer connection between the plurality of insulating base materials, the conductor including a metal film provided in a through hole that extends through the multilayer body in the stacking direction.
The reference of record does not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837